DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference numerals 102 and 104 should be added to Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of “about 5 degrees” in lines 1-2.  The term “about” is a term of degree.  The specification does not provide a standard for measuring this term of degree and there is no known standard that is recognized in the art for measuring this term of degree.  Accordingly it is unclear how close to 5 degrees is “about 5 degrees”.  The Examiner notes that in further interpreting the claims, it is assumed that what is meant is --substantially 5 degrees--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 134,900 to Korting.
Korting discloses a jet pump, comprising:
a body, including:
an inlet portion including a motive port and a first induce port (port at the start of the first nozzle) (page 1 col. 1 - page 2 col. 1; Fig. 3, annotated below);
a throat (page 1 col. 1 - page 2 col. 1; Fig. 3, annotated below);
a tapered wall connecting the inlet portion with the throat page 1 col. 1 - page 2 col. 1; Fig. 3, annotated below);
a discharge port (page 1 col. 1 - page 2 col. 1; Fig. 3, annotated below); and
a diffuser connecting the throat and the discharge port (page 1 col. 1 - page 2 col. 1; Fig. 3, annotated below);
wherein the tapered wall includes a converging angle of substantially 5 degrees (Fig. 3, annotated below, wherein along the length the tapered wall the angle of the taper varies from 0 to 90 degrees and therefore in in at least one portion the angle must be substantially 5 degrees);
wherein the inlet portion includes a first nozzle, wherein an outlet or end of the first nozzle is at least partially aligned with the tapered wall such that a motive flow flowing from the motive port out of the first nozzle mixes with an induced flow from the first induce port proximate the tapered wall, and wherein the motive port and the first induce port are disposed substantially concentrically and the 
wherein the inlet portion includes a first nozzle, a second induce port and a second nozzle, wherein the motive port, the first induce port, and the second induce port are disposed substantially concentrically, wherein the second induce port includes a greater outer diameter than the motive port and the first induce port, wherein the first nozzle is offset in an axial direction from the second nozzle and wherein the tapered wall includes a converging angle and the second nozzle includes a second converging angle (page 1 col. 1 - page 2 col. 1; Fig. 3, annotated below).
[AltContent: textbox (First Nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inlet Portion)][AltContent: ][AltContent: textbox (Second Induce Port)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Nozzle)][AltContent: textbox (First Induce Port)][AltContent: textbox (Throat)][AltContent: textbox (Tapered Wall)][AltContent: arrow][AltContent: textbox (Outlet of First Nozzle)][AltContent: arrow][AltContent: textbox (Discharge Port)][AltContent: arrow][AltContent: textbox (Diffuser)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Motive Port)]
    PNG
    media_image1.png
    692
    340
    media_image1.png
    Greyscale

Annotation of Korting Figure 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Euzenat, Koerting, Morton, Crickmer and Pedrick teach a jet pump having multiple concentric ports as claimed.  Dawson and Melbourne teach a jet pump having multiple concentric ports as claimed, but do not teach the claimed diffuser.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746